Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation on the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the footwear involved, which is identified in schedule “A,” attached hereto, and that such value is the invoiced unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
Schedule “A”
The manufacturer and seller of the merchandise herein is:
Hiroshima Rubber Industry Co., Ltd.
Fukuyama, Japan
R60/8508 (Export Date: April 10,1959)
Tampa Collector’s No. 133
Tampa Entry No. 3494 (June 22,1959)
Rubber shoes — Sponge Sandals (Zori) 804 dozen pair, Children’s sizes invoiced at US $1.25 per dozen pair, ex-factory (Fukuyama), net packed; and, 1032 dozen pair, Men’s sizes invoiced at US $1.90 per dozen pair, ex-factory, (Fukuyama) , net packed.